Citation Nr: 0116952	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-04 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for vitiligo, including due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

The instant appeal arose from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied a claim for service 
connection for vitiligo as a result of exposure to 
herbicides.

The veteran also initiated an appeal on the issue of 
entitlement to nonservice-connected pension benefits.  
Entitlement to pension benefits was granted in a December 
2000 rating decision.  Since that decision constituted a full 
grant of the benefit sought on appeal as to that issue, and 
since there is no further evidence of disagreement by the 
veteran on that issue, it will not be addressed here by the 
Board of Veterans' Appeals (Board).

In a November 1999 rating decision, the RO found that claims 
of entitlement to service connection for post-traumatic 
stress disorder, headaches, tunnel vision, weakness in the 
arms and legs, a possible brain tumor, a heart disorder, 
"knots" in the side, chest and legs, gum disease, and 
disability due to exposure to Agent Orange were denied as not 
well grounded.  Since that decision, however, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  Unlike the version of 
the law in effect at the time of the November 1999 decision, 
the VA is now charged with the duty to assist almost every 
claimant, as well as the duty to provide certain notices to 
claimants to assist them in pursuing the benefit sought.  In 
part, the new law provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the claims decided in November 1999, could be readjudicated 
under the provisions of the new law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000).  Therefore, the Board takes 
this opportunity to invite the appellant to file such an 
application for readjudication, and refers the aforementioned 
claims for readjudication to the RO.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran has a skin disorder listed in 38 U.S.C.A. 
§ 1116(a)(2) or 38 C.F.R. § 3.309(e).

2.  No competent medical evidence has been submitted to show 
that the veteran's skin problems, diagnosed as vitiligo, can 
be attributed to service, including in-service exposure to 
herbicides.


CONCLUSION OF LAW

Vitiligo was not incurred in or aggravated in service, 
including due to exposure to Agent Orange in service.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1116 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that he was exposed to 
herbicides while on active duty in Vietnam.  He further 
asserts that he began experiencing his skin disorder, 
vitiligo, upon his return from Vietnam.

The VA previously denied service connection for a skin 
disorder by a decision entered in April 1989.  The veteran 
was notified of that decision, but did not initiate an appeal 
within one year.  As a result, that decision became final.  
See 38 C.F.R. §§ 3.156, 20.1103.

Subsequently, however, in February 1991, the Agent Orange Act 
of 1991, Pub. L. No. 102-4, 105 Stat. 11, was enacted. 
Section 2 of that act, codified at 38 U.S.C.A. § 1116, 
established a process for the possible establishment of 
presumptions of service connection to assist veterans who 
served in the Republic of Vietnam during the Vietnam era and 
subsequently developed diseases determined to be associated 
with exposure to herbicide agents.  The VA subsequently 
issued notices and regulations pursuant to the Agent Orange 
Act in May 1993, January 1994, February 1994, June 1994, 
August 1996, November 1996, November 1999, and May 2001.  See 
Diseases Associated With Service in the Republic of Vietnam, 
58 Fed. Reg. 29107 (1993); Disease Not Associated with 
Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341 
(1994); Disease Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 5106 (1994); and Disease Associated With 
Exposure to Certain Herbicide Agents (Multiple Myeloma and 
Respiratory Cancers), 59 Fed. Reg. 29723 (1994); Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 61 Fed. 
Reg. 41442 (1996); Diseases Associated With Exposure to 
Certain Herbicide Agents (Prostate Cancer and Acute and 
Subacute Peripheral Neuropathy), 61 Fed. Reg. 57586 (1996); 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 64 Fed. Reg. 59232 (1999); Disease Associated With 
Exposure to Certain Herbicide Agents (Type II Diabetes), 66 
Fed. Reg. 23166 (2001).

In the Board's view, the enactment of the Agent Orange Act of 
1991, together with the promulgation of notices and 
regulations pursuant to that Act, constitutes a substantive 
change in the law creating a new cause of action.  See, e.g., 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d 368 (Fed. Cir. 1994).  The Act and associated 
regulatory actions liberalized the requirements for 
establishing service connection for certain residuals of 
exposure to Agent Orange, including certain disorders of the 
skin.  Consequently, the veteran's most recent claim of 
service connection for a skin disorder, namely vitiligo, is 
most properly viewed as new claim, separate and distinct from 
the claim which was previously denied.  See McCartt v. West, 
12 Vet. App. 164, 167 (1999).  The Board will therefore 
review the claim on appeal as an original claim, rather than 
as an application to reopen a prior final decision.  Id.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the issue in this case.  This is 
true because the VA has already fulfilled the notice and duty 
to assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  The record 
includes service medical records, VA treatment records, VA 
examination reports, and written statements prepared by the 
appellant and his representative.  The claim was denied on 
the merits by the RO.  The appellant has not made the VA 
aware of any records relevant to the present claim that have 
not been associated with the claims folder.  Thus, as 
sufficient data exists to address the merits of the 
aforementioned claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the 
appellant in the development of the claim.

In addition, the appellant has been notified of the 
information necessary to substantiate his claim.  He was 
advised in the Statement of the Case (SOC) dated in November 
1999 and in the December 2000 Supplemental Statement of the 
Case (SSOC) of the general requirements necessary to 
establish entitlement to service connection for vitiligo, 
including due to herbicide exposure.  Under these 
circumstances, the Board finds that adjudication of the 
aforementioned issues on appeal, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 2000); 
38 C.F.R. § 3.307(a)(6)(iii) (2000).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Disease Associated With Exposure to Certain 
Herbicide Agents (Type II Diabetes) 66 Fed. Reg. 23166 
(2001); 38 C.F.R. § 3.309(e) (2000).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the present case, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for vitiligo due to exposure to 
herbicides.  The service medical records do not show 
complaint, treatment, or diagnosis of vitiligo.  The first 
diagnosis of vitiligo after service was in a June 1988 
hospitalization record, many years after service.  Thus, 
service connection for vitiligo is not warranted on a direct 
basis.

The presumptive provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) cannot be relied upon by the veteran to 
establish service connection because no competent medical 
evidence has been submitted to show that the veteran has a 
skin disorder listed in 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. 
§ 3.309(e).  The medical evidence, namely the VA treatment 
records and the May 1999 VA examination, have diagnosed the 
veteran's skin disorder as vitiligo.  Vitiligo is not listed 
in 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).

Moreover, no competent medical evidence has been submitted to 
otherwise show that his vitiligo can be attributed to in-
service exposure to Agent Orange.  In fact, the May 1999 VA 
examiner addressed that issue and concluded that there was no 
association, to the examiner's knowledge, between vitiligo 
and Agent Orange.  In the absence of competent evidence which 
demonstrates that the veteran has a skin disorder listed at 
38 C.F.R. § 3.309(e), or which otherwise links a current skin 
disorder to service, his claim is denied.


ORDER

The claim for entitlement to service connection for vitiligo, 
including due to Agent Orange exposure, is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



